DETAILED ACTION 

                                                Notice of Pre-AIA  or AIA  Status 

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                       Allowable Subject Matter 

2. Claims 1-11 allowed. 

3. The closest relevant art is Jung et al (10,697,665 B2) wherein Jung et al disclose an air cleaner (10) including a least one air cleaning module having a fan (100, col. 6, lines 45-49), a filter (120, col. 6, lines 30-36), and an airflow controller configured to be movably disposed on the at least one air cleaning module and including an airflow control fan to control a flow of the air discharged from the at least one air cleaning module. Jung et al further disclose the fan or blowing device (100) including a fan housing (150, col. 8, lines 31-36) and a fan (160, col. 8, lines 44-48) with a rotational shaft (165a, col. 8, line 49) and a motor (165, col. 8, lines 49-50). The blowing device (100) comprises a first ring shape (131, col. 7, lines 25-35), a second ring shape (132, col. 7, lines 47-54), a first air guide (170, col. 9, lines 23-34, col. 10, lines 21-29), a second air guide (180, col. 10, lines 40-53), and a flow adjusting device (300) which may be rotated in a lateral direction in the clockwise direction or counterclockwise direction via the gear (360) rotating along a predetermined rotating radius about the rotational shaft (354) of the flow adjusting device (300) (col. 16, lines 8-18). The motor shaft (165a) of Jung et al appears to rotate at one end in one direction only either via clockwise direction or counterclockwise direction, and not a bidirectional output shaft. 


                                                               Conclusion 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 05, 2021